DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 06/30/2021 has been entered. 

The declaration under 37 CFR 1.130(a) filed 06/30/2021 is sufficient to overcome the rejection of claims 1-14 based upon Oeffinger et al. (2019 Langmuir 35: 10068-10078; “Oeffinger”).  The declaration establishes that Brian Oeffinger, Purva Vaidya, Rawan Shraim, John Eisenbrey and Margaret Wheatley conceived and are the inventors of the subject matter disclosed in the Oeffinger reference and claimed in the present invention, whereas Iman Ayaz, who is listed as a co-author on the Oeffinger reference, did not contribute to the conception of the invention as currently claimed in the application. Rather, Iman Ayaz worked either under supervision or advice, without conceiving the compounds or methods claimed in the present patent application.


Response to Arguments

Applicant's submission filed 06/30/2021 has been fully considered.  Applicant’s amendments to the drawings have overcome the objection of record by submitting black and white drawings.  Applicant’s amendments to the claims have overcome the 112(b) rejections of record by: clarifying the relative word “cooled” in claim 1; clarifying antecedent basis in claim 8; and adding a period at the end of claim 14.  Applicant’s amendments to the claims have overcome the 112(d) rejections of record by: placing claims 5-7 in proper dependent form.  Applicant’s amendments to the claims have overcome the 102 rejection of record by submitting a declaration under 37 CFR 1.130(a) (see above).  Upon further consideration, new grounds of rejection are made.  Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble states “surfactant-stabilized” microbubbles, but the body of the claim does not (1) refer back to the microbubbles recited in the preamble or (2) 

Potential Allowable Subject Matter

Claims 1 - 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indication of allowable subject matter is the recitation of the active method step of “placing the vials on a cooled shelf of a lyophilizer, wherein the cooled shelf has a temperature between about -10°C and -30°C”.  The closest prior art Eisenbrey et al. (from IDS; US 2016/0059036 A1; “Eisenbrey”).  Eisenbrey teaches a method of making ultrasound contrast agent microbubbles by: a. mixing a first surfactant and a second surfactant in phosphate buffered saline; b. heating the mixture until both surfactants are dissolved; c. cooling said mixture to room temperature while stirring; d. optionally autoclaving the mixture and cooling the mixture while stirring; e. placing the mixture in a vessel in an ice bath, purging said mixture using a first gas while sonicating said mixture; f. separating microbubbles; g. adding a lyoprotectant to the microbubbles; h. freeze-drying the microbubbles; i. sealing the microbubbles under vacuum; and j. refilling the microbubbles with a second gas (Abstract; and ¶ 0047).  The lyoprotectant is added prior to freeze-drying, and the mixture is then flash frozen, for instance, in liquid nitrogen, and then freeze-dried at a temperature of about -80° C to about -70° C (¶ 0048).  However, the prior art provides no rationale to modify the method of Eisenbrey and perform the active step of placing the microbubbles on a -10°C to -30°C cooled shelf of a lyophilizer instead of or in addition to flash freezing the microbubbles in liquid nitrogen prior to freeze-drying, as now required by the instant claims. 

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618